
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.210

        "CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC."


CO-PROMOTION AGREEMENT


        THIS CO-PROMOTION AGREEMENT (the "Agreement") is made and entered into
as of November 28, 2001, by and between CYGNUS, INC., a Delaware corporation
with its principal place of business at 400 Penobscot Drive, Redwood City,
California 94063 ("Cygnus") and SANKYO PHARMA, INC., a Delaware corporation with
its place of business at Two Hilton Court, Parsippany, New Jersey 07054
("Sankyo"). Cygnus and Sankyo are referred to herein individually as a "party"
and collectively as the "parties."


RECITALS


WHEREAS:

        A.    Cygnus has received approval from the FDA to commercially market
its GlucoWatch® Biographer System in the United States and also has other
frequent and automatic reverse iontophoresis glucose monitoring products under
development;

        B.    Sankyo has a substantial sales force in the United States having a
special expertise in the field of diabetes; and

        C.    Cygnus desires to utilize Sankyo's sales force for co-promotion of
its GlucoWatch® Biographer System and Sankyo desires to participate in selling
Cygnus' glucose monitoring products in the United States;

NOW, THEREFORE, for good and valid consideration, the parties agree to the
following terms and conditions set forth herein:

1.    DEFINITIONS

Unless specifically provided otherwise, capitalized terms used in this
Agreement, whether used in the singular or plural, shall have the meanings
specified below.

        1.1    "Affiliate"    of a person, firm or entity means any entity
controlled by, under common control with, or controlling such person, firm or
entity. For purposes of this Section 1.1, "control" shall mean direct or
indirect beneficial ownership of fifty percent (50%) or more of the voting stock
or other voting interest, of a corporation, partnership or other business
organization, or the possession of the power to direct the management and
policies of a person, firm or entity, whether through ownership of voting
securities, by contract, or otherwise.

        1.2    "Calendar Quarter"    shall mean the respective periods of three
(3) consecutive calendar months ending in March 31, June 30, September 30 and
December 31.

        1.3    "Co-Promotion Year"    shall mean, with respect to the first
Co-Promotion Year, the twelve (12) month period commencing on the initial
Product Launch Date and, with respect to subsequent Co-Promotion Years, each
successive twelve (12) month period thereafter.

        1.4    "Competitive Product"    means any glucose monitoring product of
a party other than Cygnus.

        1.5    "Cygnus Copyrights"    has the meaning set forth in Section 9.3.

        1.6    "Cygnus Intellectual Property Rights"    has the meaning set
forth in Section 8.2(b).

        1.7    "Cygnus Know-How"    shall mean all information and data,
technical information, trade secrets, specifications, instructions, processes,
formulae, materials, expertise and information (whether or not patentable)
relating to the Product, processes for its manufacture, its manufacture,
development, use or marketing or methods of using the Product known to Cygnus,
an Affiliate, designee, licensee or

--------------------------------------------------------------------------------


sublicensee thereof as of the Effective Date or developed or acquired by Cygnus,
an Affiliate, designee, licensee or sublicensee thereof at any time during the
Term.

        1.8    "Cygnus Patent Rights"    shall mean all U.S. patent rights owned
or controlled by or licensed to Cygnus or an Affiliate thereof, as of the
Effective Date or at any time during the Term, relating to the Product,
including, but not limited to, its development, processes for its manufacture,
use of the Product or methods of using the Product as well as any improvements
thereof. Cygnus Patent Rights shall include all patents and patent applications,
all divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, extensions, registrations and the like of the
foregoing. Cygnus Patent Rights shall also include Cygnus', or any Affiliate's,
share of any U.S. patent rights relating to the Product jointly owned by Cygnus
or such Affiliate of Cygnus. Attached hereto as Exhibit A is a list of U.S.
patents owned by Cygnus or licensed by Cygnus relating to the Product as of the
Effective Date. Cygnus will update Exhibit A on an annual basis during the Term
of the Agreement.

        1.9    "Cygnus Trademarks"    has the meaning set forth in Section 9.1.

        1.10    "Effective Date"    is the date first set forth above in this
Agreement.

        1.11    "FDA"    means the U.S. Food and Drug Administration, and any
successor United States governmental agency or division thereof responsible for
approving a Product in the Territory.

        1.12    "Net Sales"    [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

(a)[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

(b)[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

(c)[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

(d)[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

(e)[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

        1.13    "Product Launch Date"    shall mean the first day of the first
Calendar Quarter immediately following the initial Product Launch Meeting.

        1.14    "Product Launch Meeting"    shall mean the first national
meeting of Cygnus sales and marketing personnel and Sankyo sales and marketing
personnel wherein the training and strategy for the marketing and sale of the
Product occurs.

        1.15    "Product"    means any of Cygnus' reverse iontophoresis (i.e.,
using electric current for sampling a substance from a human) glucose monitoring
products, including, but not limited to, [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

        1.16    "Promotional Amount"    [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

        1.17    "Proprietary Information"    of a party means

(a)all inventions, processes, materials, know-how and ideas of such party
including but not limited to Cygnus Intellectual Property Rights;

(b)non-public financial information concerning such party;

2

--------------------------------------------------------------------------------

(c)such party's research and development, pricing, new product and sales and
marketing plans, unless and until publicly announced;

(d)in the case of Cygnus, the customer list of purchasers of the Product; and,
in the case of Sankyo, the list of health care professionals who are called on
or targeted by Sankyo; and

(e)any other information designated as confidential by such party in writing;
provided that no oral or visual communications shall be deemed confidential
unless confirmed in writing to be so within thirty (30) calendar days of the
time such information is orally or visually communicated (however such
information shall be maintained as confidential during this thirty (30) calendar
day period), and provided further that Proprietary Information shall not include
any information that is:

(i)already in the possession of the receiving party at or before the time of
disclosure hereunder as shown by the receiving party's files existing at the
time of disclosure antedating the date of disclosure; or

(ii)now or hereafter publicly known or otherwise known by the receiving party
through no wrongful act of the receiving party (provided that if Proprietary
Information becomes publicly known, this shall not excuse a prior disclosure by
the receiving party); or

(iii)lawfully received by the receiving party from a third party without
obligation of confidence; or

(iv)developed by the receiving party or its Affiliates independent of any
disclosure made hereunder as shown by the receiving party's files; or

(v)required by law to be disclosed by the receiving party, provided that the
disclosing party is given ten (10) calendar days written notice of the legal
requirement.

        1.18    "Regulatory Approval"    of a Product means FDA approval to sell
such Product in the Territory.

        1.19    "Sales and Marketing Plan"    shall mean, for any period, a
written plan that has been reviewed by the Sales and Marketing Committee as
defined in Section 7.2 and sets forth for such period the plan and budget for
the detail levels, advertising, marketing and sale of the Product, including a
Product sales forecast for the upcoming year. The parties will collaborate on
developing Sales and Marketing Plans. For the initial Sales and Marketing Plan,
Cygnus will be responsible for preparing the marketing portion and Sankyo will
be responsible for preparing the sales portion. The parties will complete the
first such Sales and Marketing Plan within [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] calendar days of the Effective Date.

        1.20    "Term"    has the meaning set forth in Section 11.1(a).

        1.21    "Territory"    means the United States and its territories and
commonwealth possessions only and does not include any other countries.

2.    RIGHT OF CO-PROMOTION

        2.1    Appointment.    Cygnus hereby grants to Sankyo a non-exclusive
right of co-promotion during the Term to sell and market the Product in the
Territory upon the terms and conditions set forth herein and a non-exclusive
license under Cygnus Intellectual Property Rights to use, offer for sale and
sell only as set forth under the terms and conditions of this Agreement the
Product in the Territory during

3

--------------------------------------------------------------------------------

the Term. Notwithstanding this right granted to Sankyo, Cygnus, its Affiliates,
designees, licensees and/or its sublicensees may engage in activities to promote
and generate sales of the Product, provided, however, that any orders for the
Product generated by the activities of Cygnus, its Affiliates, designees,
licensees, and/or its sublicensees [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]. In the event that Cygnus enters into an agreement or other
business arrangement with a third-party to co-promote, market, distribute, sell
or offer for sale the Product in the Territory, Cygnus shall provide Sankyo
under confidentiality with the identity of the third party and the terms and
conditions of the agreement or other business arrangement. Sankyo shall have no
rights to the Product outside of the Territory.

        2.2    Consideration.    In consideration of Cygnus' grant to Sankyo of
a right of co-promotion under this Agreement, Sankyo shall pay to Cygnus the
nonrefundable sum of Ten Million ($10,000,000.00) Dollars. Said payment shall be
made as follows: (i) a nonrefundable payment of $5,000,000.00 [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] and (ii) a nonrefundable payment of
$5,000,000.00 [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.].

3.    PAYMENT

        3.1    Net Sales Percentage.    In consideration for Sankyo's sales
activities under Section 4.1, Cygnus shall pay to Sankyo (i) [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.], (ii) [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.](iii) [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]
("Co-Promotion Fee"). This amount shall be Sankyo's sole payment under this
Agreement, and Cygnus shall not be responsible for any of Sankyo's costs and
expenses, whether external or internal and whether direct or indirect, incurred
in Sankyo's performance of its obligations under this Agreement.

        3.2    Reports and Payments.    Cygnus shall make the payments specified
in Section 3.1 to Sankyo on a [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]
basis within [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] after the end of
each Calendar Quarter during the Term with respect to amounts that become due
and payable during the preceding quarter. Additionally, within [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of the end of each Calendar Quarter, a
written statement of Net Sales of the Product in the Territory during such
calendar quarter shall be provided by Cygnus to Sankyo. Such written statement
shall include [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of the Product,
by Cygnus, its Affiliates, designees, licensees, sublicensees or other third
party and all itemized deductions and calculated Net Sales as described in
Section 1.12. Such written statement shall also be signed by a duly authorized
representative of Cygnus on behalf of Cygnus and shall show such Net Sales
during such Calendar Quarter, and the amount due and payable to Sankyo pursuant
to this Section 3.2. Net Sales shall be calculated as set forth in Section 1.12
and shall be consistent with accounting methods used by Cygnus in preparing and
maintaining its books and records.

        3.3    Manner of Payment.    All payments to Sankyo under Section 3.1
shall be made by wire transfer in U.S. dollars. Late payments shall bear
interest at the lower of (a) the prime rate as quoted from time to time by Bank
of America plus 1%, or (b) the maximum rate permitted by law.

4

--------------------------------------------------------------------------------


4.    RESPONSIBILITIES AND OBLIGATIONS OF SANKYO

        4.1    Sales Obligations.    During the Term, and with respect to each
Product for which Regulatory Approval has been obtained, Sankyo will:

(a)use its commercially reasonable efforts to promote, sell and support (through
education and training) each of the Product on a continuing basis to the total
and complete exclusion of any and all Competitive Product;

(b)comply with good business practices and all applicable laws and regulations;

(c)promptly notify Cygnus or its designee of any Product complaints or adverse
patient reactions according to Section 4.3 and any actual or potential
governmental actions relevant to any Product;

(d)not make any false claims, representations, warranties or guarantees to any
third party with respect to the specifications, features, capabilities or
intended use of the Product;

(e)deploy a minimum of fifty (50) of its specialty sales representatives to sell
the Product. These specialty sales representatives will target [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] physicians for the Product ([CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.]) and will deliver a minimum of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] Product details to high
potential physicians and associated health care professionals annually;

(f)support the specialty sales force set forth in Section 4.1(e) through
appropriate sales operations and training programs, personnel and systems;

(g)provide support as determined by the Sales and Marketing Committee for
Product co-promotion efforts through its national primary care sales
representatives (currently approximately 450 primary care sales
representatives), its managed care personnel to conduct contracting and
pull-through programs within agreed upon managed care accounts (currently
approximately 20 managed care specialists), its medical manager group (currently
approximately 20 personnel) and its product manager; collectively, with the
specialty sales representatives set forth in Section 4.1(e), the Sankyo sales
force);

(h)develop and produce sales force training materials for the Sankyo sales force
using information provided by Cygnus pursuant to Section 5.1(e); and

(i)keep for five (5) years after termination of this Agreement records of
information relating to the Product.

The parties will collaborate closely on all sales and marketing efforts and
Sankyo shall keep Cygnus informed of all the above-identified activities through
the Sales and Marketing Committee set forth in Section 7.2.

        4.2    Reports.    At least quarterly and whenever reasonably requested
by Cygnus, Sankyo will provide Cygnus with all current sales information
relating to the Product, including, without limitation, a confidential written
summary describing the number and type of details performed as well as any
research and competitive analysis. In addition, upon reasonable request by
Cygnus, Sankyo will provide Cygnus with current confidential information
regarding potential medical professionals contacted by Sankyo. All reports
provided by Sankyo to Cygnus shall be treated as Proprietary Information unless
otherwise agreed to in writing by Sankyo.

5

--------------------------------------------------------------------------------


        4.3    Adverse Event Reporting ("AER").    Sankyo shall report all
suspected AERs to Cygnus' Regulatory Department or its designee, via telephone
at 1-866-GLWATCH or to such other number as Cygnus may designate, as soon as
possible but in no event later than two (2) business days of receipt of such
information by any employee of Sankyo. For the purposes of this Section 4.3, AER
shall mean any adverse medical event in or complaint by a patient who uses the
Product (as defined by Parts 803 and 820 of the U.S. Code of Federal Regulations
Chapter 21 and any other applicable definitions in regulations promulgated by
the FDA) which require reporting by Cygnus to the FDA. If requested, Sankyo will
make reasonable efforts to assist Cygnus, or its designee, in obtaining AER
follow-up information from reporters initially identified by Sankyo. Cygnus
shall retain responsibility for all FDA reporting requirements, and Sankyo shall
have no responsibility to report any AER to the FDA.

5.    RESPONSIBILITIES AND OBLIGATIONS OF CYGNUS

        5.1    During the Term and with respect to each Product, Cygnus
will:    

(a)use its commercially reasonable efforts to conduct all research, development,
legal, clinical and regulatory (including labeling) activities relating to the
Product;

(b)use its commercially reasonable efforts to obtain and maintain Cygnus Patent
Rights and all Regulatory Approvals in the Territory relating to the Product;

(c)prepare all Product labeling including patent marking, determine the Product
name, set pricing, set product sales forecasts, and take orders and manage
distribution of the Product to third party customers. Cygnus shall use its
commercially reasonable efforts to transition as soon as practicable from direct
sales to retail distribution for the Product. [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.];

(d)handle warranty obligations for the Product, in accordance with the terms of
the product warranty provided with the Product, and such customer service
activities as is customary for a product of this nature;

(e)provide technical information to allow Sankyo to develop and produce training
materials to allow Sankyo to train its sales force for detailing the Product
consistent with the Sales and Marketing Plan;

(f)use its commercially reasonable efforts to market and sell the Product,
including but not limited to maintaining a minimum of [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] field representatives to assist Sankyo's sales
activities and providing Sankyo sales force with sales force promotional funds
as budgeted and pre-approved by the Sales and Marketing Committee, and such
sales force promotional funds are included in the Promotional Amount set forth
in Section 1.16;

(g)for the calendar years commencing [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] and [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.], Cygnus
will provide a minimum of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] per
year to fund the Promotional Amount unless otherwise agreed by the Sales and
Marketing Committee. Thereafter, Cygnus will use its commercially reasonable
efforts to fund the Promotional Amount in an amount which is usual and customary
for a product of this nature in the Territory. If so recommended by the Sales
and Marketing Committee, [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.];

6

--------------------------------------------------------------------------------

(h)prepare all advertising, promotional, educational, training and communication
materials, subject to review by Sankyo, for marketing and sale of the Product
for distribution to independent third parties (including medical professionals)
(the "Promotional Materials"). If Sankyo does not approve of the Promotional
Materials provided by Cygnus, Sankyo may opt out of using such Promotional
Materials. If requested by Sankyo, Cygnus shall include the trademarks and/or
company logos of Sankyo on such Promotional Materials in a format designated by
Cygnus. Notwithstanding the foregoing, Cygnus shall have no obligation to
include the trademarks and/or company logos or the name of Sankyo on any
Product, Product packaging, Product instructions for use and the like;

(i)provide Sankyo with a copy of all reported AERs; and

(j)continue to use its commercially reasonable efforts to develop and obtain
approval for the marketing of future Products.

The parties will collaborate closely on all sales and marketing efforts and
Cygnus shall keep Sankyo informed of all of the above-identified activities
through the Sales and Marketing Committee set forth in Section 7.2.

        5.2    Regulatory Notification to Sankyo.    During the Term Cygnus will
notify Sankyo promptly (and in any event within two (2) business days) of its
receipt of information from the FDA:

(a)that raises any material concerns regarding the safety or effectiveness of
the Product or would affect Product labeling;

(b)that indicates a material liability for either party arising in connection
with the Product;

(c)that, in Cygnus' opinion, is reasonably likely to lead to a recall or market
withdrawal of the Product. Information that shall be disclosed pursuant to this
Section 5.2 shall include, but not be limited to the items in Section 5.2(e) and
(f);

(d)of any materially adverse action of the FDA or any other governmental or
regulatory authority in the Territory relating to:

(i)inspections of manufacturing, distribution or other related facilities;

(ii)inquiries concerning clinical investigation activities (including inquiries
of investigators, clinical monitoring organizations and other related parties);
and

(iii)any communication specifically involving the manufacture, sale, promotion,
distribution of the Product or any other reviews or inquiries relating to the
Product;



(e)of a receipt of a "Warning Letter" or other correspondence relating to the
Product from the FDA or any other governmental or regulatory authority in the
Territory; and

(f)of an initiation of any governmental or regulatory authority investigation,
detention, seizure or injunction concerning the Product in the Territory.


        5.3    Recalls or Other Corrective Action.    Cygnus shall have sole
responsibility and shall make all decisions in its sole discretion with respect
to any recall, market withdrawals or any other corrective action related to the
Product, including the right to cease all sales of Product in the Territory or
the promotion and detailing of the Product in the Territory. Cygnus shall
promptly notify Sankyo of all recalls and all other decisions or notifications
(including, without limitation, notifications to or from the FDA) relating to
market withdrawals of the Product or other such corrective action relating to
the

7

--------------------------------------------------------------------------------

Product. At Cygnus' request, Sankyo shall use its commercially reasonable
efforts to assist Cygnus in conducting such recall, market withdrawal or other
corrective action, and any documented out-of-pocket costs incurred by Sankyo
with respect to participating in such recall, market withdrawal or other
corrective action shall be reimbursed by Cygnus. In the event that a Product
recall or market withdrawal results in the situation where there are no Net
Sales of any Product, then the Term will be extended for [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] such recall or market withdrawal is in effect,
however, the Promotional Amount set forth in Section 5.1(g) shall be suspended
during the time period where there are no Net Sales of any Product. In the event
that there are no Net Sales of any Product for [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.], then Sankyo may terminate this Agreement pursuant to
Section 11.3.

        5.4    Supply.    Cygnus shall use its commercially reasonable efforts
to supply Product (both for trade purposes and samples) during the Term in
sufficient quantities to meet forecasted amounts of demand set forth in the
Sales and Marketing Plan. Cygnus will, from time to time, at Sankyo's written
request, promptly inform Sankyo of all material problems relating to Cygnus'
inventory levels and ability to continue supply of the Product to meet
forecasted amounts of demand set forth in the Sales and Marketing Plan. Prior to
the Effective Date, Cygnus shall send Sankyo a letter setting forth its present
manufacturing capacity to manufacture Product and its projected capacity to
manufacture Product as of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.].

        5.5    Failure of Supply.    In the event that for any reason (other
than by a Force Majeure Act, as defined in Section 14.10), (i) Cygnus is unable
to supply on a timely basis at least [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of the volume of all-ordered Product during a Calendar Quarter and
(ii) such orders are not greater than the forecasted Product requirements
included in the then current Sales and Marketing Plan, then the Term will be
extended for [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] Cygnus is unable
to supply on a timely basis at least [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of the volume of all-ordered Product. In the event that the
failure to supply continues for [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.], then Sankyo may terminate this Agreement pursuant to
Section 11.4. From time to time, Cygnus will provide information relating to
orders, inventory levels and backlog as reasonably requested by Sankyo.

6.    OBLIGATIONS OF BOTH PARTIES

        6.1    Records and Audit Rights.    Each party shall keep and maintain
complete and accurate books and records reflecting all information necessary or
useful in verifying the accuracy of all reports delivered and payments made
under this Agreement and such books and records are proprietary to that party.
Each party (the "Auditing Party") shall have the right to audit, or cause its
independent auditor to audit, the books and records of the other party (the
"Audited Party") as they relate to such reports and payments, provided that any
accountant agrees in writing to keep all information confidential, except as
needed to disclose any discovered discrepancies and provided further that such
audit:

(a)is conducted during normal business hours;

(b)is conducted no more often than once per year (unless a discrepancy resulting
in a payment in excess of one hundred thousand dollars ($100,000) is discovered
in favor of the Auditing Party, in which case the audits may be conducted
semi-annually); and

8

--------------------------------------------------------------------------------

(c)is conducted only after the Auditing Party has given ten (10) calendar days
prior written notice to the Audited Party. The Auditing Party shall bear the
full cost and expense of such audit, unless a discrepancy resulting in a payment
in excess of the one hundred thousand dollars ($100,000) in favor of the
Auditing Party is discovered, in which event the Audited Party shall bear the
full cost and expense of such audit, however this amount shall not exceed fifty
thousand dollars ($50,000) and any costs or expenses in excess of this amount
shall be borne by the Auditing Party. Regardless of the amount of discrepancy
discovered, all discrepancies (and interest thereon) shall be immediately due
and payable by the party found to have caused the discrepancy. All books and
records relating to either party's obligations under this Agreement shall be
retained by such party for five (5) years after the Term.

Cygnus shall require any of its Affiliates, designees, licensees or sublicensees
that are authorized to co-promote, market, distribute, sell or offer for sale
the Product in the Territory to provide confidential sales reports to Cygnus,
and to keep and maintain records of such sales subject to audit by Sankyo.

        6.2    Insurance.    During the Term, Cygnus and Sankyo each will
purchase and maintain in full force and effect, with a responsible insurance
carrier, the insurance coverage and amounts typical in the medical devices
industry for the type of activities performed by each of the parties for
similarly positioned and sized companies. Specifically, Cygnus will be solely
responsible for insuring against product liability claims arising from, or
relating to, the Product. Cygnus shall maintain product liability insurance
throughout the Term in an amount of at least [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.] on a "per occurrence" basis with an insurance company rated at
least A-3 by Best's rating guide. Sankyo shall be added as an additional insured
on Cygnus' product liability insurance policy. Sankyo shall maintain all
insurance necessary for a co-promoter throughout the Term in an amount of at
least [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] on a "per occurrence"
basis with an insurance company rated at least A-3 by Best's rating guide.
Cygnus shall be added as an additional insured of Sankyo's insurance policy.
Each party shall provide the other with a certificate of insurance and shall
keep such policy current. Each such insurance policy shall provide for at least
thirty (30) calendar days prior written notice to Cygnus and Sankyo of the
cancellation or any substantial modification of the terms of coverage.

        6.3    Governmental Approvals; Compliance with Law.    Cygnus and Sankyo
each shall make all filings with government authorities as shall be required by
applicable laws in connection with this Agreement and the activities
contemplated hereunder. In fulfilling its obligations under this Agreement,
Cygnus and Sankyo each agrees to comply in all material respects with all
applicable laws.

        6.4    Cooperation.    The parties will cooperate with each other in the
sales and marketing of the Product. Sankyo may, upon reasonable advance notice,
at Sankyo's cost, visit facilities where the Product is being manufactured,
stored, tested or shipped during normal business hours. Cygnus may, upon
reasonable advance notice, have its personnel accompany the Sankyo sales force
in the field to observe Sankyo's sale of the Product and Cygnus may, from time
to time, contact health care professionals to obtain feedback on the Product.

7.    MANAGEMENT OF RELATIONSHIP

        7.1    Co-Promotion Coordinators.    Within twenty (20) calendar days
from the Effective Date, each party will designate a "Co-Promotion Coordinator."
The Co-Promotion Coordinators will be responsible for routine communications
between the parties. Either party may change its Co-Promotion Coordinator at any
time and from time to time by giving the other party written notice. The
Co-Promotion Coordinators will discuss the progress of the sales efforts of the
Product and, if

9

--------------------------------------------------------------------------------

applicable, exchange information regarding the Product. The Co-Promotion
Coordinators shall have no authority to amend, alter or extend this Agreement in
any manner. If the Co-Promotion Coordinators disagree on any issue, and cannot
resolve the dispute within fourteen (14) calendar days, either Co-Promotion
Coordinator may submit the problem to the Sales and Marketing Committee.

        7.2    Sales and Marketing Committee.    Within twenty (20) calendar
days from the Effective Date, the parties will form a Sales and Marketing
Committee consisting of three (3) people from each party (the "Sales and
Marketing Committee"). A representative from Cygnus shall serve as the
chairperson of the Sales and Marketing Committee. The Sales and Marketing
Committee shall meet at least quarterly, and shall document their meetings in
written minutes, to:

(a)determine the sales and marketing of the Product in the Territory, including
a review and update of the Sales and Marketing Plan at least annually,
discussions of actions to foster the attainment of sales objectives, development
of Promotional Materials and discussions of current marketing, sales and pricing
strategies;

(b)consult to determine market size, demand and forecasts, taking into
consideration Cygnus' manufacturing capacities;

(c)coordinate sales activities between Sankyo, Cygnus, its Affiliates, or any
other third parties marketing and/or selling the Product for Cygnus;

(d)direct efforts to develop and implement strategies of institutional,
governmental and managed care marketing;

(e)review Cygnus' sales and marketing obligations under Section 5.1 and receive
updates from Cygnus on other significant activities relating under Section 5.1,
including an annual review of Cygnus Intellectual Property Rights in the
Territory and a quarterly review of Cygnus' product development as set forth in
Section 5.1(j);

(f)determine the co-promotional support as set forth in Section 4.1;

(g)review Sankyo's sales and marketing obligations under Section 4.1; and

(h)resolve any disputes pursuant to Section 7.1.

Each party may change its members of the Sales and Marketing Committee at any
time upon written notice, and each party will cause its members of the Sales and
Marketing Committee to act reasonably, in good faith and consistent with the
terms and conditions of this Agreement. The Sales and Marketing Committee may
take action only by the unanimous written consent of all members, as indicated
by all members signing the written minutes. If an issue remains unresolved after
good faith consideration by the Sales and Marketing Committee for thirty
(30) calendar days, any Sales and Marketing Committee member may submit it to
the Executive Officers of the parties for resolution. The initial and first
subsequent (i.e., for the next Co-Promotion Year) Sales and Marketing Plan shall
be mutually agreed upon by Sankyo and Cygnus.

        7.3    Executive Officers.    Each party shall designate an "Executive
Officer" of its company who will be available in the event of any dispute that
has not been resolved by the Sales and Marketing Committee in accordance with
Section 7.1. The Executive Officer must be at least at the level of an officer
of the company. The initial Executive Officers shall be designated within twenty
(20) calendar days of the Effective Date. The Executive Officers shall attempt
in good faith to resolve any issue presented to them by the Sales and Marketing
Committee. In the event that an issue relates to Cygnus' responsibilities and
obligations under Section 5.1, the Executive Officer from Cygnus shall make the

10

--------------------------------------------------------------------------------


final determination. In the event that an issue relates to the Sankyo's
responsibilities and obligations under Section 4.1, the Executive Officer from
Sankyo shall make the final determination. Any other issue will be deemed not to
be resolved if the Executive Officers are unable to resolve it within thirty
(30) calendar days after attempting in good faith to do so.

8.    REPRESENTATIONS, WARRANTIES AND COVENANTS

        8.1    Mutual Representations.    Each party represents, warrants and
covenants to the other as follows:

(a)Existence and Authority.    It is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has the corporate power and authority to execute, deliver and
perform this Agreement. The execution of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on its part and do not conflict with the terms or conditions of
any contract, agreement, arrangement or understanding to which such party is
subject.

(b)Enforceability.    This Agreement is a valid and binding obligation of said
party, enforceable against it in accordance with its terms.

(c)Litigation.    There is no action, suit, proceeding or investigation pending
or, to its knowledge, threatened before any court or administrative agency
against said party which could, directly or indirectly, reasonably be expected
to materially affect its ability to perform its obligations hereunder or the
marketability of the Product.

(d)Compliance with Laws.    Each party shall fully comply in all material
respects with all applicable federal, state and local laws, rules, regulations
or ordinances with respect to its obligations hereunder and shall obtain and
maintain all licenses, permits, approvals and other authorizations applicable to
it in order to enable it to perform its obligations hereunder.

        8.2    Cygnus' Representations.    Cygnus hereby represents, warrants
and covenants to Sankyo as follows:

(a)Product Specifications.    All sample Product delivered by or for Cygnus to
Sankyo or distributed by or for Cygnus and Product manufactured, distributed or
sold by or for Cygnus during the Term will comply in all material respects with
the specifications for the Product; will comply in all material respects with
all requirements of the FDA and other applicable laws, rules and regulations;
will not be adulterated or misbranded and will have been determined to be safe
and effective by the FDA for the Product's intended use under the U.S. Food,
Drug and Cosmetic Act and regulations issued thereunder or other applicable
laws; and will have been manufactured in all material respects in accordance
with current good manufacturing practices as provided in the U.S. Food, Drug and
Cosmetic Act and regulations issued thereunder. All promotional materials
provided or distributed by Cygnus shall comply in all material respects with all
applicable laws and regulations. This representation does not apply to Product
that has been mishandled, mistreated or used or maintained or stored by Sankyo
other than in conformity with Cygnus' written instructions.

(b)Intellectual Property.    As of the Effective Date, Cygnus has received no
notices, threats, or warnings, orally or in writing, alleging infringement or
violation of any intellectual property right of another party with respect to
the Product and that the Exclusive License Agreement for Device for
Iontophoretic Non-Invasive Sampling or Delivery of Substances between

11

--------------------------------------------------------------------------------

Cygnus and the University of California, effective January 1, 1995, and any
amendments thereto, remains in full force and effect. Additionally, Cygnus is
not aware of any patents, trademarks, copyrights or other intellectual property
rights of third parties that the initial Products (i.e., GlucoWatch® Biographer
1 and 2) would infringe. To the best of its knowledge, Cygnus owns or possesses
all right, title and interest in and to, or has licenses to, all patents,
know-how, trademarks, copyrights, trade secrets and all other intellectual
property of any nature whatsoever relating to the Product, including, but not
limited to Cygnus Patent Rights, Cygnus Trademarks, Cygnus Copyrights and Cygnus
Know-How (collectively, "Cygnus Intellectual Property Rights") required to make,
use, sell or offer for sale the Product in the Territory. Cygnus owns or has
licenses to the Cygnus Intellectual Property Rights free and clear of all liens,
claims and encumbrances and free of all royalty or similar payment obligations
to any third party except for the University of California. Cygnus has not
received any notice concerning the institution or possible institution of any
interference, opposition, re-examination or reissue involving any of Cygnus
Patent Rights.

(c)Information Disclosure.    Cygnus represents and warrants to Sankyo that, as
of the Effective Date, all documents, materials, representations and other
information provided to Sankyo by Cygnus concerning the Product, including,
without limitation, with respect to the FDA's determination of safety and
effectiveness of the Product, are materially accurate, and, taken as whole, do
not contain any statement which is false or misleading in any material respect,
and that Cygnus has not omitted or failed to state any fact that would
materially adversely affect Sankyo's or Cygnus' ability to perform its
obligations under this Agreement.

(d)Other Agreements.    As of the Effective Date, Cygnus has not entered into
any agreement or other business arrangement with a third party for the
promotion, marketing, distribution, offer for sale or sale of the Product in the
Territory other than the U.S. Market Research Agreement, dated February 22,
2001, and any amendments thereto, between Cygnus and Lifescan, Inc.

        8.3    Sankyo' Representations.    Sankyo hereby represents, warrants
and covenants to Cygnus as follows:

(a)Sales Misconduct.    As of the Effective Date, Sankyo has not received any
notices or citations from the FDA relating to misconduct or illegal promotional
activities of its sales force with regard to any product. During the Term,
Sankyo will comply with all applicable laws and regulations relating to the
conduct of its sales force.

(b)Resale of Product.    Sankyo will not purchase or resell the Product without
the prior written permission of Cygnus.

(c)Promotional Claims.    Sankyo sales representatives will not make any
promotional claims for the Product not expressly approved by Cygnus.

9.    INTELLECTUAL PROPERTY

        9.1    Trademarks.    Cygnus has applied for and/or registered the
trademark "GLUCOWATCH" and "CYGNUS" that Cygnus may use on the Product, and in
the future will register or otherwise protect additional trademarks, service
marks, logos and other designations relating to the Product (collectively,
"Cygnus Trademarks"). Cygnus shall be the sole owner of all Cygnus Trademarks,
and Sankyo has not and will not apply for and/or register any trademarks
relating to the Product. Each party hereby grants to the other a nonexclusive
right and license to use any trademark of the party to permit the other

12

--------------------------------------------------------------------------------

party to meet its obligations under this Agreement during the Term in the
Territory. In the event Cygnus decides to stop marking the Product as
"GLUCOWATCH," Cygnus will first consult with Sankyo prior to making its
decision.

        9.2    Rights in Trademarks, Trade Names, Logos or
Designations.    Sankyo acknowledges that it has paid no consideration for the
use of Cygnus Trademarks, and nothing contained in this Agreement shall give
Sankyo any right, title or interest in or to any of Cygnus Trademarks. Sankyo
acknowledges that Cygnus retains all proprietary rights in all of Cygnus
Trademarks, and Sankyo agrees that it will not at any time during or after the
Term assert or claim any interest or do anything that might adversely affect the
validity or enforceability of any Cygnus Trademarks.

        9.3    Copyrights.    Cygnus owns its copyrights in software,
promotional materials, and other copyrightable materials published in connection
with the development, sales and marketing of the Product ("Cygnus Copyrights"),
and Sankyo has not and will not own any copyrights in any materials relating to
the Product. Each party hereby grants to the other a nonexclusive right and
license to use any copyright of the party to permit the other party to meet its
obligations under this Agreement during the Term in the Territory.

        9.4    Ownership.    As between the parties and subject to the exclusion
set forth in this Section 9.4, each party will be the sole owner of the
intellectual property rights in any invention made during the Term of which only
its employees and its third party contractors are inventors, and each party will
jointly own the intellectual property rights in all inventions made during the
Term of which both parties, employees or contractors are joint inventors. In the
case of solely owned intellectual property rights, each party will bear the cost
and responsibility of such rights. In the case of jointly owned intellectual
property rights, the parties will share the cost and responsibility in filing,
prosecuting and maintaining such jointly owned rights, which may be exploited
and non-exclusively licensed to third parties by either party without accounting
to or further approval of the other party. Inventorship on patent applications
will be determined by U.S. patent law. If Sankyo, during the Term through its
employees or its third party contractors, is an owner of, or a licensee with a
right to sublicense, any intellectual property rights relating to reverse
iontophoresis glucose monitoring, Sankyo hereby grants Cygnus a royalty-free,
non-exclusive, perpetual license in such intellectual property to Cygnus,
however Sankyo shall bear the cost and responsibility of filing, prosecuting and
maintaining such intellectual property rights.

        9.5    Claim of Infringement.    If Sankyo or Cygnus ("Receiving Party")
receives a claim that any of the Product infringe upon a patent or copyright, or
that any Cygnus Trademarks employed with a Product infringe upon a registered
trademark, service mark, logo or protectable trade-dress of a third party in the
U.S., the Receiving Party will notify the other party promptly in writing to
ensure that Cygnus has all necessary information and assistance and the
authority to evaluate and defend such claim. Cygnus, at its sole and absolute
discretion, shall determine what course of action it wishes to take in defending
such a claim including but not limited to litigation, license and the like.
Cygnus warrants and represents that it shall use its commercially reasonable
efforts to secure a right to continue using the Product free of liability for
infringement of any third party patent, copyright, trademark or any other
intellectual property right. Royalties and other payments associated with such
right shall be borne by Cygnus. Cygnus shall indemnify, defend and hold harmless
Sankyo, and its officers, directors, employees and agents with respect to such
claims in accordance with the terms and conditions of Article 12.

        9.6    Infringement by Third Parties.    Each party shall notify the
other party in writing promptly upon its becoming aware of any infringement by a
third party of Cygnus Intellectual Property Rights

13

--------------------------------------------------------------------------------


utilized in manufacturing, using, developing, supplying, importing, exporting,
marketing, distributing, co-promoting, offering for sale or selling the Product.
Cygnus shall have the right, but not the obligation, to file and maintain
lawsuits in its own name for infringement by third parties of any Cygnus
Intellectual Property Rights related to any Product. Sankyo shall cooperate as
reasonably requested by Cygnus, at Cygnus' expense, in any investigation or
action taken by Cygnus in respect of such infringement. All sums obtained as a
result of such suit or proceeding, whether by judgment, award, decree or
settlement, shall be the property of Cygnus except, however, Cygnus shall pay to
Sankyo [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of all sums obtained
after such sums are first applied to reimburse Cygnus for its out-of-pocket
costs incurred in connection therewith. In the event that Cygnus chooses not to
pursue legal action against such infringing third party and the infringing
product or products subsequently obtains at least [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] of the market share for the Product, wherein the
market is defined as the Cygnus Product and the infringing reverse iontophoresis
glucose monitoring product or products, then Cygnus shall treat the volume of
the infringing reverse iontophoresis glucose monitoring product or products as
Net Sales during the period of infringement. In the case there is a dispute
between the parties as to whether a third party infringes Cygnus Intellectual
Property Rights, the parties shall request the opinion of a mutually agreed upon
third party patent expert and shall equally bear the cost of such expert.

        9.7    No Other Licenses.    Cygnus agrees it will not assert against
Sankyo any claim of infringement under Cygnus Patent Rights based on Sankyo's
activities under this Agreement during the Term. No other rights or licenses,
whether express or implied, in Cygnus' intellectual property are granted by
Cygnus to Sankyo.

10.  CONFIDENTIALITY

        10.1    Confidentiality.    Each party agrees that any Proprietary
Information it obtains from the other party is the confidential property of the
disclosing party, and may not be used by the receiving party other than in
connection with the activities contemplated under this Agreement. Except as
expressly permitted in this Agreement, the receiving party will hold in
confidence and not use or disclose any Proprietary Information of the disclosing
party and shall obtain the prior written permission of the other party before
releasing such Proprietary Information to a third party. If such permission is
granted, the releasing party shall ensure that the third party is bound to the
same obligations of confidentiality. The restrictions on use and disclosure of
Proprietary Information imposed upon a receiving party under this Section 10.1
shall continue in full force and effect during the Term and for a period of five
(5) years thereafter.

11.  TERM AND TERMINATION

        11.1    Term, Early Termination.    

(a)Unless terminated earlier as provided in Section 11.2, Section 11.3,
Section 11.4 or Section 11.5 or extended as provided in Section 5.3 or
Section 5.5, this Agreement will have an initial term of twelve (12) years from
the initial Product Launch Date (the "Term"); provided, however, that at any
time after the expiration of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]
from the initial Product Launch Date either party may terminate the Agreement by
giving the other [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] prior notice
in writing of its intent to terminate the Agreement. The Term shall
automatically be extended for successive periods of one (1) year

14

--------------------------------------------------------------------------------

unless either party gives written notice of termination to the other at least
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] prior to the end of the Term
or any one-year extension thereof.

(b)In the event Cygnus elects to terminate the Agreement pursuant to
Section 11.1(a) prior to the expiration of the Term, Cygnus shall pay to Sankyo
an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net
Sales from the date of termination through the end of the Term (without regard
to such termination). The payments shall be paid in accordance with the terms of
Sections 3.2 and 3.3.

(c)In the event Sankyo elects to terminate this Agreement pursuant to
Section 11.1(a) prior to the expiration of the Term, Cygnus shall pay to Sankyo
an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net
Sales from the date of termination through the end of the Term (without regard
to such termination). The payments shall be paid in accordance with the terms of
Sections 3.2 and 3.3.

        11.2    Termination Due to Insufficient Sales.    

(a)Either party may terminate this Agreement upon [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] prior written notice if, after [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] from the initial Product Launch Date but
prior to [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the initial
Product Launch Date, the Net Sales of the Product are less than [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] in the immediately preceding twelve
(12) month period.

(b)In the event Cygnus terminates this Agreement pursuant to Section 11.2(a),
then Cygnus shall pay to Sankyo for a period of time equal to the duration of
this Agreement prior to termination (measured from the initial Product Launch
Date to the date of termination), but in no event shall such payments be made
for more than [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.], (i) an annual
payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales for
the first [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of cumulative Net
Sales following such termination and (ii) an annual payment of [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales thereafter. The payments shall
be paid in accordance with the terms of Sections 3.2 and 3.3.

(c)In the event Sankyo terminates this Agreement pursuant to Section 11.2(a),
then Cygnus shall pay to Sankyo [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of Net Sales for a period of time equal to the duration of this
Agreement prior to termination (measured from the initial Product Launch Date to
the date of termination), but in no event shall such payments be made for more
than [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]. The payments shall be
paid in accordance with the terms of Sections 3.2 and 3.3.

        11.3    Termination Due to Recall or Market Withdrawal.    

(a)In the event that Cygnus shall be unable to sell the Product as a result of a
recall, market withdrawal or other corrective action, as provided in
Section 5.3, and such inability to sell the Product continues for a period of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.], Sankyo shall have the right
to immediately terminate the Agreement.

15

--------------------------------------------------------------------------------

(b)In the event Sankyo terminates this Agreement pursuant to Section 11.3(a)
during the [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the initial
Product Launch Date, then Cygnus shall pay to Sankyo [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] to be paid out on a pro rata share for [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] following termination. The payments shall
be paid in accordance with the terms of Sections 3.2 and 3.3.

(c)Cygnus' inability to sell the Product under Section 5.3 for a continuous
period of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] shall be deemed a
material breach of the Agreement only if such inability was due to Cygnus'
negligence.

        11.4    Termination Due To Failure To Supply.    

(a)In the event Cygnus shall be unable to supply on a timely basis in accordance
with the terms of Section 5.5 for a continuous period of [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.], Sankyo shall have the right to immediately terminate
the Agreement.

(b)In the event Sankyo terminates this Agreement pursuant to Section 11.4(a)
during the [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the initial
Product Launch Date, then Cygnus shall pay to Sankyo [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] to be paid out on a pro rata share for [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] following termination. The payments shall
be paid in accordance with the terms of Sections 3.2 and 3.3.

(c)Cygnus' Cygnus' inability to supply the Product under Section 5.3 for a
continuous period of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] shall be
deemed a material breach of the Agreement only if such failure to supply was due
to Cygnus' negligence.

        11.5    Termination as a Result of a Change of Control in Cygnus.    

(a)In the event that a Change of Control as defined in Section 11.5(d) affecting
Cygnus takes place, Sankyo, Cygnus or Cygnus' successor in interest shall have
the right, but not the obligation, to terminate the Agreement by furnishing
notice of such election to terminate within fifteen (15) calendar days from
execution of Change of Control documents, such termination to be effective
thirty (30) calendar days after Cygnus' Change of Control is effective and all
regulatory and shareholder approvals, if any, are obtained. In the Event that
Sankyo, Cygnus or Cygnus' successor in interest exercises its rights of
termination, Cygnus or Cygnus' successor in interest, as the case may be, shall
purchase Sankyo's remaining rights under this Agreement. The purchase price for
such sale shall be as set forth in Section 11.5(b) or Section 11.5(c).

(b)In the event that a Change of Control affecting Cygnus takes place and Cygnus
or Cygnus' successor in interest exercises its right of termination, then Cygnus
or Cygnus' successor in interest, as the case may be, shall pay Sankyo as
follows:

(i)in the event that a Change of Control affecting Cygnus takes place during
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the initial Product
Launch Date, (A) an amount equal to [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] from the Effective Date until the date of termination (including
payments made pursuant to Section 2.2 and all costs and expenses incurred by
Sankyo to comply with its obligations under Section 4.1) minus all amounts

16

--------------------------------------------------------------------------------

paid to Sankyo pursuant to Section 3.1, (B) [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] for Sankyo discontinuing its activities under this Agreement, and
(C) [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales for the
Co-Promotion Year in which the termination occurs, provided however, that the
amount payable under this Section 11.5(b)(i)(C) cannot exceed [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of the total value of the Change of Control
transaction. Such payment shall be made within fifteen (15) calendar days of
termination.

(ii)in the event that a Change of Control takes place after the [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] from the initial Product Launch Date but
prior to [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the initial
Product Launch Date, either, at the sole option of Cygnus or Cygnus' successor
in interest, as the case may be, (A) an annual payment of [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales minus the amount of costs that
would have been incurred under Section 4.1 but for termination (however, in no
event shall such costs be less than those costs of the Co-Promotion Year
immediately prior to termination) from the date of termination through the end
of the [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the initial
Product Launch Date and an annual payment of [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.] of Net Sales thereafter through the end of the Term (without
regard to such termination) and such payments shall be made in accordance with
the terms of Sections 3.2 and 3.3, or (B) the fair market value of a cash flow
stream of (x) [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales
minus the amount of costs that would have been incurred under Section 4.1 but
for termination (however, in no event shall such costs be less than those costs
of the Co-Promotion Year immediately prior to termination) from the date of
termination through the end of the [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] from the initial Product Launch Date and (y) an annual payment of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales thereafter
through the end of the Term (without regard to termination). The parties agree
to negotiate the fair market value in good faith promptly following notice of
termination pursuant to Section 11.5(a). In the event no agreement upon fair
market value has been reached within fifteen (15) calendar days of such notice
of termination, the parties agree that fair market value shall be determined by
a valuation expert within fifteen (15) calendar days thereafter whose
determination shall be binding and conclusive on the parties and whose cost
shall be borne equally by the parties. Payment of fair market value shall be
made within fifteen (15) calendar days of its determination.

(iii)in the event that a Change of Control takes place after [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] from the initial Product Launch Date,
either, at the sole option of Cygnus or Cygnus' successor in interest, as the
case may be, (A) an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of Net Sales through the end of the Term (without regard to such
termination), and such payments shall be made in accordance with the terms of
Sections 3.2 and 3.3, or (B) the fair market value of a cash flow stream of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales through the end
of the Term (without regard to termination). The parties agree to negotiate the
fair market

17

--------------------------------------------------------------------------------

value in good faith promptly following notice of termination pursuant to
Section 11.5(a). In the event no agreement upon fair market value has been
reached within fifteen (15) calendar days of such notice of termination, the
parties agree that fair market value shall be determined by a valuation expert
within fifteen (15) calendar days thereafter whose determination shall be
binding and conclusive on the parties and whose cost shall be borne equally by
the parties. Payment of fair market value shall be made within fifteen
(15) calendar days of its determination.

(c)In the event that a Change of Control affecting Cygnus takes place and Sankyo
exercises its right of termination, then Cygnus or Cygnus' successor in
interest, as the case may be, shall pay Sankyo as follows:

(i)in the event that a Change of Control affecting Cygnus takes place during the
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]from the Effective Date,
(A) [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] and (B) either, at the
sole option of Cygnus or Cygnus' successor in interest, as the case may be,
(x) an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of
Net Sales from the date of termination through the end of the Term (without
regard to such termination) and such payments shall be made in accordance with
the terms of Sections 3.2 and 3.3, or (y) the fair market value of a cash flow
stream of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales for a
period of time equal to the duration of time remaining in the Term (without
regard to termination). The parties agree to negotiate the fair market value in
good faith promptly following notice of termination pursuant to Section 11.5(a).
In the event no agreement upon fair market value has been reached within fifteen
(15) calendar days of such notice termination, the parties agree that fair
market value shall be determined by a valuation expert within fifteen
(15) calendar days thereafter whose determination shall be binding and
conclusive on the parties and whose cost shall be borne equally by the parties.
Payment of fair market value shall be made within fifteen (15) calendar days of
its determination.

(ii)in the event that a Change of Control takes place after the first three
(3) years from the initial Product Launch Date but prior to [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] from the Effective Date, either, at the
sole option of Cygnus or Cygnus' successor in interest, as the case may be,
(A) an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of
Net Sales minus the amount of costs that would have been incurred under
Section 4.1 but for termination (however, in no event shall such costs be less
than those costs of the Co-Promotion Year immediately prior to termination) from
the date of termination through the end of the [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.] from the initial Product Launch Date and an annual payment of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales thereafter
through the end of the Term (without regard to such termination) and such
payments shall be made in accordance with the terms of Sections 3.2 and 3.3, or
(B) the fair market value of a cash flow stream of [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] of Net Sales minus the amount of costs that would
have been incurred under Section 4.1 but for termination (however, in no event
shall such costs be less than those costs of the Co-Promotion Year immediately
prior to termination) from the date of termination through the end of the
[CONFIDENTIAL TREATMENT

18

--------------------------------------------------------------------------------

REQUESTED BY CYGNUS, INC.] from the initial Product Launch Date and an annual
payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales
thereafter through the end of the Term (without regard to termination). The
parties agree to negotiate the fair market value in good faith promptly
following notice of termination pursuant to Section 11.5(a). In the event no
agreement upon fair market value has been reached within fifteen (15) calendar
days of such notice of termination, the parties agree that fair market value
shall be determined by a valuation expert within fifteen (15) calendar days
thereafter whose determination shall be binding and conclusive on the parties
and whose cost shall be borne equally by the parties. Payment of fair market
value shall be made within fifteen (15) calendar days of its determination.

(iii)in the event that a Change of Control takes place after [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] from the initial Product Launch Date,
either, at the sole option of Cygnus or Cygnus' successor in interest, as the
case may be, (A) an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of Net Sales through the end of the Term (without regard to such
termination), and such payments shall be made in accordance with the terms of
Sections 3.2 and 3.3, or (B) the fair market value of a cash flow stream of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales through the end
of the Term (without regard to termination). The parties agree to negotiate the
fair market value in good faith promptly following notice of termination
pursuant to Section 11.5(a). In the event no agreement upon fair market value
has been reached within fifteen (15) calendar days of such notice of
termination, the parties agree that fair market value shall be determined by a
valuation expert within fifteen (15) calendar days thereafter whose
determination shall be binding and conclusive on the parties and whose cost
shall be borne equally by the parties. Payment of fair market value shall be
made within fifteen (15) calendar days of its determination.



(d)For purposes of Section 11.5, a "Change of Control" shall mean an event
where:

(i)any "Person(s)", meaning any natural person(s), corporation(s), general
partnership(s), limited partnership(s), joint venture(s), proprietor-ship(s) or
business organization(s), acquires beneficial ownership of capital stock of a
party entitling the holder(s) thereof to at least fifty-one percent (51%) of the
voting power of the then outstanding capital stock of Cygnus with respect to the
election of directors of Cygnus; or

(ii)Cygnus enters into a merger, consolidation or similar transaction with
another Person (the "Acquiring Corporation") in which

(A)Cygnus is not the surviving corporation in such transaction; or

(B)the members of the Board of Directors of Cygnus prior to such transaction
constitute less than one-half of the members of the Board of Directors of the
Acquiring Corporation following such transaction; or

(C)at least fifty-one percent (51%) of the voting power of the outstanding
capital stock of the Acquiring Corporation with respect to the election of
directors following such transaction is held by Persons who were shareholders of
the Acquiring Corporation prior to such transaction; or

19

--------------------------------------------------------------------------------

(iii)Cygnus sells to any Person(s) in one or more related transactions,
properties or assets representing at least fifty-one percent (51%) of Cygnus'
consolidated total assets as reflected on its most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, provided that all or substantially
all of the properties and assets used in connection with Cygnus' business are
included in such transaction(s).

        11.6    Termination Due to Other Circumstances.    

(a)This Agreement may be terminated as set forth below upon the occurrence of
any of the following events:

(i)by either party immediately, if the other ceases to do business, or otherwise
terminates its business operations;

(ii)by either party immediately, if the other shall fail to promptly secure or
renew any license, registration, permit, authorization or approval necessary for
the conduct of its business in the manner contemplated by this Agreement, or if
any such license, registration, permit, authorization or approval is revoked or
suspended and not reinstated within sixty (60) calendar days or diligent efforts
are not being made to effect such reinstatement;

(iii)by either party immediately, if the other materially breaches any material
provision of this Agreement and fails to cure such breach within sixty
(60) calendar days of written notice describing the breach; or

(iv)by either party immediately, if the other shall seek voluntary protection
under any bankruptcy, receivership, trust deed, creditors' arrangements,
composition or comparable proceeding, or if any such proceeding is instituted
against the other (and not dismissed within ninety (90) calendar days).

        11.7    Effect of Termination on Trademark Usage.    Upon termination of
this Agreement, Sankyo will within ninety (90) calendar days cease all use of
the trademarks, service marks, trade names, logos and designations of Cygnus and
will not thereafter use, advertise or display any name, mark or logo that is, or
any part of which is, similar to or confusing with any such designation
associated with any Product.

        11.8    Survival.    The following provisions shall survive the
termination of this Agreement: Article 3, Section 6.1, Article 8, Article 9,
Article 10, Article 11 and Article 12, as well as any applicable definitions and
general provisions. Remedies for breaches will also survive termination of this
Agreement. Each party will promptly return all tangible Proprietary Information
of the other (and all copies thereof) that it is not entitled to use under the
surviving terms and conditions of this Agreement, except for one copy, which may
be retained solely for legal, archival purposes.

12.  INDEMNIFICATION

        12.1    Indemnification by Cygnus.    Cygnus agrees to indemnify, hold
harmless and defend Sankyo, its Affiliates and their respective officers,
directors, employees, agents and representatives from and against any and all
liabilities, losses, suits, claims, damages and expenses (including, without
limitation, attorneys' fees, expert fees and other disbursements) (collectively,
"Liabilities") asserted against or incurred by Sankyo arising out of or relating
to (a) the manufacture, use, distribution, promotion, sale, repair or
replacement of Product (including, without limitation, Liabilities relating to
product liability, product deficiencies and/or personal injury); (b) the breach
by Cygnus of any of its representations,

20

--------------------------------------------------------------------------------

warranties or other obligations under this Agreement; or (c) a claim by a third
party that the co-promotion, marketing, use, offer for sale or sale of the
Product or use of promotional material related thereto infringes any patent,
trademark, copyright or other intellectual property rights of such third party;
except to the extent any such Liabilities set forth above result from the breach
by Sankyo of its representations, warranties or obligations hereunder or its
negligence or willful misconduct, or its sale of Product or use of such
Promotional Materials in a manner which is inconsistent with the terms of this
Agreement. THE INDEMNIFICATION PROVIDED HEREBY SHALL NOT BE DEEMED TO INCLUDE
INDEMNIFICATION FOR LOST PROFITS OR INDIRECT OR CONSEQUENTIAL DAMAGES OF SANKYO.
Any indemnification hereunder shall be net of any insurance proceeds recovered
by Sankyo.

        12.2    Indemnification by Sankyo.    Sankyo agrees to indemnify, hold
harmless and defend Cygnus, its Affiliates and their respective officers,
directors, employees, agents and representatives from and against any
Liabilities asserted against or incurred by Cygnus, arising out of or relating
to (a) the breach by Sankyo of any of its representations, warranties or other
obligations under this Agreement; or (b) any negligence or willful misconduct of
Sankyo, except to the extent such Liabilities result from the breach by Cygnus
of its representations, warranties or obligations hereunder or any other actions
that would be indemnified against by Cygnus under Section 9.5 or its negligence
or willful misconduct. THE INDEMNIFICATION PROVIDED HEREBY SHALL NOT BE DEEMED
TO INCLUDE INDEMNIFICATION FOR LOST PROFITS OR INDIRECT OR CONSEQUENTIAL DAMAGES
OF CYGNUS. Any indemnification hereunder shall be net of any insurance proceeds
recovered by Cygnus.

        12.3    Cooperation in Connection with Indemnification.    Any party
entitled to indemnification pursuant to Section 12.1 or Section 12.2 shall
notify the indemnifying party promptly of any claim that might give rise to a
claim of indemnification, shall allow the indemnifying party to handle the
defense of the claim (provided the indemnifying party acknowledges its
obligation to indemnify hereunder), shall cooperate in the defense of such claim
and shall not settle such claim without the indemnifying party's written consent
(which shall not be unreasonably withheld, delayed or conditioned). An
indemnified party shall have the right to participate in the defense of any
matter as to which indemnification is being provided with its own counsel and at
its own expense. Where any indemnity is claimed under this Agreement, the party
claiming such indemnity shall take all reasonable action at the request of the
indemnifying party (the reasonable cost of which shall be borne by the
indemnifying party) to mitigate such Liabilities.

13.  SALE OR LICENSE OF PRODUCT RIGHTS

13.1[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

14.  GENERAL

        14.1    Amendment and Waiver.    Except as otherwise expressly provided
herein, any provision of this Agreement may be amended and the observance of any
provision of this Agreement may be waived (either generally or in any particular
instance and either retroactively or prospectively) only with the written
consent of the parties. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights.

        14.2    Governing Law and Legal Actions.    This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, as if executed and fully performed within California; any disputes
under this Agreement shall be subject to the exclusive jurisdiction and venue of

21

--------------------------------------------------------------------------------


the federal courts located in California, and the parties hereby consent to the
personal and exclusive jurisdiction and venue of these courts.

        14.3    Headings.    Headings and captions are for convenience only and
are not to be used in the interpretation of this Agreement.

        14.4    Notices.    Notices under this Agreement shall be sufficient
only if personally delivered, delivered by a major commercial rapid delivery
service or mailed by certified or registered mail, return receipt requested to a
party at its addresses first set forth herein or as amended by notice pursuant
to this Section 14.4, to the attention of the President and Chief Executive
Officer, with a copy to the General Counsel, in the case of Cygnus, and to the
attention of the President with a copy to Legal Counsel in the case of Sankyo.
Any notice shall be deemed received upon one (1) business day after delivery to
a major commercial rapid delivery service or, if delivered by U.S. mail service
other than Express Mail, upon receipt or, if not received sooner, upon five
(5) business days after deposit.

        14.5    Entire Agreement.    This Agreement supersedes all proposals,
oral or written, all negotiations, conversations, or discussions between or
among parties relating to the subject matter of this Agreement and all past
dealing or industry custom. The Confidential Disclosure Agreement, [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.], is completely replaced and superseded by
the applicable provisions of this Agreement, provided however that all
information provided under that Agreement shall be treated as if disclosed under
this Agreement.

        14.6    Severability.    If any provision of this Agreement is held to
be illegal or unenforceable, that provision shall be limited or eliminated to
the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable.

        14.7    Relationship of Parties.    The parties hereto expressly
understand and agree that the other is an independent contractor in the
performance of each and every part of this Agreement, and is solely responsible
for all of its employees and agents and its labor costs and expenses arising in
connection therewith. The parties expressly agree and acknowledge that no
partnership or joint venture exists between them.

        14.8    Assignment.    This Agreement and the rights hereunder are not
transferable or assignable without the prior written consent of the parties
hereto except to a person or entity who acquires all or substantially all of the
assets or business of a party, whether by sale, merger or otherwise.

        14.9    Publicity and Press Releases.    Except to the extent necessary
under applicable laws, the parties agree that no press releases or other
publicity relating to the substance of the matters contained herein will be made
without joint approval. Notwithstanding the previous sentence, the parties agree
that a press release announcing this Agreement will be jointly developed by the
parties and released promptly after the Effective Date, and the parties
recognize that Cygnus will need to file a copy of this Agreement, redacted to
the extent permissible, with the U.S. Securities and Exchange Commission. Both
parties will consult with each other prior to issuing any future press release
relating to this Agreement.

        14.10    Force Majeure.    No liability or loss of rights hereunder
shall result to either party from delay or failure in performance (other than
payment of money) caused by governmental actions or restrictions (provided that
any such governmental action or restriction was not the result of actions of a
party to this Agreement), war, terrorist activities, civil commotion, riots,
strikes, power outages, lock outs and acts of God such as fire, flood,
earthquakes, lightning, drought or other similar or dissimilar causes that are
beyond the control of the parties (each, a "Force Majeure Act").

22

--------------------------------------------------------------------------------


        14.11    Remedies.    Except as otherwise expressly stated in this
Agreement including but not limited to Sections 11.2, 11.3, 11.4 and 11.5, the
rights and remedies of a party set forth herein with respect to failure of the
other to comply with the terms and conditions of this Agreement (including,
without limitation, rights of full termination of this Agreement) are not
exclusive, the exercise thereof shall not constitute an election of remedies,
and the aggrieved party shall in all events be entitled to seek whatever
additional remedies may be available in law or in equity.

        14.12    Nonemployment.    During the Term and for a period
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] thereafter, neither party
will employ any current employee of the other party unless agreed to in writing
by the parties.

        14.13    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        14.14    Interpretation.    The parties agree that the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
that the terms and conditions of this Agreement shall be construed fairly with
respect to the parties hereto and shall not be construed in favor or against any
one party, regardless of which party was generally responsible for the
preparation of this Agreement.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.

CYGNUS, INC.    
By:
 
/s/  JOHN C HODGMAN      

--------------------------------------------------------------------------------


 
  Name:   John C Hodgman

--------------------------------------------------------------------------------

    Title:   Pres & CEO

--------------------------------------------------------------------------------

   

SANKYO PHARMA, INC.    
By:
 
/s/  JOSEPH PIERONI      

--------------------------------------------------------------------------------


 
  Name:   Joseph Pieroni

--------------------------------------------------------------------------------

    Title:   President

--------------------------------------------------------------------------------

   

23

--------------------------------------------------------------------------------


EXHIBIT A
U.S. PATENTS OWNED BY CYGNUS OR LICENSED BY CYGNUS
(to be updated annually)


Cygnus:


U.S. 5,735,273,
 
"Chemical Signal-Impermeable Mask," issued April 7, 1998 U.S. 5,771,890,  
"Device and Method for Sampling of Substances Using Alternating Polarity,"
issued June 30, 1998 U.S. 5,827,183,   "Method of Measuring Chemical
Concentration Iontophoretically Using Impermeable Mask," issued October 27, 1998
U.S. 5,954,685,   "Electrochemical Sensor with Dual Purpose Electrode," issued
September 21, 1999 U.S. 5,989,409,   "Method for Glucose Sensing," issued
November 23, 1999 U.S. 6,023,629,   "Method of Sampling Substances Using
Alternating Polarity of Iontophoretic Current," issued February 8, 2000 U.S.
6,139,718,   "Electrode with Improved Signal to Noise Ratio," issued October 31,
2000 U.S. 6,141,573,   "Chemical Signal-Impermeable Mask," issued October 31,
2000 U.S. 6,144,869,   "Monitoring of Physiological Analytes," issued
November 7, 2000 U.S. 6,180,416,   "Method and Device for Predicting
Physiological Values," issued January 30, 2001 U.S. 6,201,979,   "Chemical
Signal-Impermeable Mask," issued March 13, 2001 U.S. 6,233,471,   "Signal
Processing for Measurement of Physiological Analysis," issued May 15, 2001 U.S.
6,272,364,   "Method and Device for Predicting Physiological Values," issued
August 7, 2001 U.S. 6,284,126,   "Electrode with Improved Signal to Noise
Ratio," issued September 4, 2001 U.S. 6,298,254,   "Device for Sampling
Substances Using Alternating Polarity of Iontophoretic Current," issued
October 2, 2001 U.S. 6,299,578,   "Methods for Monitoring a Physiological
Analyte," issued October 9, 2001 U.S. 6,309,351,   "Methods for Monitoring a
Physiological Analyte," issued October 30, 2001 U.S. Des. 437,603,   "Device for
the Application of Mechanical Force to a Gel/Sensor Assembly," issued
February 13, 2001 U.S. Des. 438,807,   "Cover for Quality Control Testing of an
Iontophoretic Sampling System," issued March 13, 2001

University of California:


U.S. 5,279,543,
 
"Device for Iontophoretic Non-Invasive Sampling or Delivery of Substances,"
issued January 18, 1994 U.S. 5,362,307,   "Method for the Iontophoretic
Non-Invasive-Determination of the In Vivo Concentration Level of an Inorganic or
Organic Substance," issued November 8, 1994 U.S. 5,730,714,   "Method for the
Iontophoretic Non-Invasive Determination of the In Vivo Concentration Level of
Glucose," issued March 24, 1998

24

--------------------------------------------------------------------------------



QuickLinks


CO-PROMOTION AGREEMENT
RECITALS
EXHIBIT A U.S. PATENTS OWNED BY CYGNUS OR LICENSED BY CYGNUS (to be updated
annually)
